       Case 1:18-cv-10853-AJN-SLC Document 17 Filed 05/01/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MATTHEW MCDERMOTT,
                                                             Docket No. 18-cv-10853 (AJN)
                                Plaintiff,

       - against -                                           NOTICE OF MOTION


NYFIRESTORM.COM, INC.

                                Defendant.




       PLEASE TAKE NOTICE that, upon this Notice of Motion; the declaration of Richard

Liebowitz and exhibits attached thereto, and the pleadings and prior proceedings herein; Plaintiff

Matthew McDermott will move the Court, before the Honorable Alison J. Nathan (U.S.D.J.) at

the United States District Court, 40 Centre Street, New York, NY 10007, Courtroom 906, at a

time and place determined by the Court for an Order GRANTING Plaintiff’s application for

default judgment in the amount of $20,000.00 in actual damages and/or infringer’s profits under

17 U.S.C. § 504(b); $10,000 in statutory damages under 17 U.S.C. § under § 1203(c)(3)(B);

$4037.50 in attorneys’ fees and $630.00 costs under 17 U.S.C. § 1203(b)(5); and for such further

relief as this Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE that Defendant’s opposition papers, if any, must

be served within 14 days after service of this motion upon Defendant via the Office of Secretary

of State of New York.


                                                            Respectfully Submitted,

                                                            LIEBOWITZ LAW FIRM, PLLC



                                                1
      Case 1:18-cv-10853-AJN-SLC Document 17 Filed 05/01/19 Page 2 of 2




                                                   /richardliebowitz/
                                                   Richard Liebowitz, Esq.
                                                   11 Sunrise Plaza, Ste. 305
                                                   Valley Stream, NY 11580
                                                   (516) 233-166

                                                   Counsel for Plaintiff
                                                   Matthew McDermott


TO:

NYFireStorm.com, Inc.
255 Exterior Street, Room 0067,
Bronx, NY 10451

Via Office of Secretary of State of New York


Defendant




                                               2
